Name: Commission Regulation (EC) No 2337/94 of 29 September 1994 amending Regulation (EC) No 1590/94 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania and amending Regulation (EC) No 1809/94
 Type: Regulation
 Subject Matter: European construction;  Europe;  tariff policy;  animal product;  foodstuff
 Date Published: nan

 30 . 9. 94 Official Journal of the European Communities No L 254/19 COMMISSION REGULATION (EC) No 2337/94 of 29 September 1994 amending Regulation (EC) No 1590/94 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania and amending Regulation (EC) No 1809/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (3), as last amended by Regulation (EEC) No 1249/89 (4), and in particular Article 22 thereof, Whereas Agreements in the form of an exchange of letters between the Community of the one part and Bulgaria (*) and Romania (6) of the other part were signed on 30 June 1994, amending the Interim Agreements between the Community and Bulgaria f) and Romania (8) ; Whereas these Agreements in the form of an exchange of letters were necessary in order to make up for the delay in applying certain agricultural concessions provided for in the Interim Agreements in the case of Romania and for the delay in the entry into force of the Interim Agree ­ ment with Bulgaria ; whereas the measures provided for in the said Agreements apply from 1 July 1994 ; Whereas Commission Regulation (EC) No 1 590/94 (9) lays down detailed rules for the application of the Interim Agreements between the Community and Bulgaria and Romania ; Whereas it is therefore appropriate to increase the quanti ­ ties laid down in Annex I to Regulation (EC) No 1590/94 and in Annex II to Commission Regulation (EC) No 1 809/94 (10) determining the extent to which applications lodged in July 1994 for import licences for certain pigmeat products under the regime provided for by the Interim Agreements concluded by the Community with Bulgaria and Romania can be accepted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EC) No 1590/94 is hereby replaced by Annex I to this Regulation . Article 2 Annex II to Regulation (EC) No 1809/94 is hereby replaced by Annex II to this Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 333, 31 . 12. 1993, p. 16 . 0 OJ No L 333, 31 . 12 . 1993, p. 17. (3) OJ No L 282, 1 . 11 . 1975, p. 1 . (4) OJ No L 129, 11 . 5. 1989, p. 12 . (0 OJ No L 178, 12 . 7. 1994, p. 71 . (*) OJ No L 178, 12. 7. 1994, p. 76. 0 OJ No L 323, 23 . 12. 1993, p. 2. f8) OJ No L 81 , 2. 4. 1993, p. 2. 0 OJ No L 167, 1 . 7. 1994, p. 16. O OJ No L 189, 23 . 7. 1994, p. 53. No L 254/20 Official Journal of the European Communities 30 . 9. 94 ANNEX I ANNEX I A. Products originating in Bulgaria Levy reduction of 60 % (tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 14 0203 11 10 210 220 230 0203 29 55 (*) f) Excluding tenderloin presented alone. B. Products originating in Romania I. Levy reduction of 50 % (tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 15 1601 00 91 910 960 1 020 1601 00 99 16 1602 41 10 1 514 1 604 1 694 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 II . Levy reduction of 60 % (tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 17 0203 11 10 12640 13 450 14270 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 55 (*) 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 (*) 0203 29 59 (*) Excluding tenderloin presented alone . 30 . 9. 94 Official Journal of the European Communities No L 254/21 ANNEX II 'ANNEX II (tonnes) Group No Total quantity available for the period 1 October to 31 December 1994 14 105 15 455 16 757 17 6 320'